Fourth Court of Appeals
                               San Antonio, Texas
                                       June 9, 2014

                                   No. 04-14-00120-CV

                IN THE INTEREST OF R.A.G.C., ET AL., CHILDREN,

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-00860
                      Honorable Martha B. Tanner, Judge Presiding


                                     ORDER
       The Joint Motion to Expedite Ruling on Joint Motion to Abate Appeal Pending
Mediation and Suspend All Deadlines is hereby MOOT.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court